           Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                                                                               FILED
                            FOR THE DISTRICT OF KANSAS                           Nov 14.
                                 (Kansas City Docket)                                      2019
                                                                                                  ERK
UNITED STATES OF AMERICA
                                                                                                ~

                        Plaintiff,

      v.                                             Case No. 19-mj-8273 TJJ



CHUNQUIWU
   a/k/a Kelly

                        Defendant.


                                     CRIMINAL COMPLAINT

       I, Jarrod Forgues Schlenker, being duly sworn state the following is true and correct to

the best of my knowledge and belief.

                                           COUNT 1

       On or about November14, 2019, in the District of Kansas and elsewhere, the defendant,

                                        CHUNQUIWU
                                        a/k/a KELLY,

knowingly attempted to transport an individual in interstate commerce for the purpose of

engaging in prostitution, and in sexual activity for which any person could be charged with a

criminal offense, namely Kansas Statute Annotated§ 21-6420 (Promoting Prostitution), in

violation of Title 18 United States Code, Sections 2421(a).




                                              1
           Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 2 of 10




                                           AFFIDAVIT

       I, Jarrod Forgues Schlenker, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

      1.        I am a Special Agent (SA) of the Federal Bureau oflnvestigation (FBI) and have

been so employed since September 2018. Since April 2019, I have been as$igned to investigate

civil rights violations including human trafficking and hate crimes. I have been involved in the

execution of search warrants to search residences and seize digital evidence including, but not

limited to, computers, cell phones, and other related electronic storage devices. I have

interviewed individuals who have worked in the commercial sex industry and worked closely

with other law enforcement officers who have investigated commercial sex related violations for

many years. The following is based on my own investigation and reports made to me by other

law enforcement officers.

      2.        I make this affidavit in support of a complaint and arrest warrant application for

Chunqiu Wu, also known as (aka) Kelly, for attempting to transport an individual in interstate

commerce with the intent that the individual engage in prostitution, or in any sexual activity for

which the person can be charged with a criminal offense, in violation of 18 U.S.C. § 242l(a).

      3.        The facts in this affidavit come from my personal observations, training and

experience, and information obtained from other agents, officers and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all ofmy knowledge about this matter.

                                        PROBABLE CAUSE

      4.        In October 2018, the Olathe Police Department (Olathe PD) performed a

compliance check at Alpha Massage (Alpha), previously known as Relaxation Station, located at

116 S. ·Clairborne, #A in Olathe, Kansas, to ensure the business was abiding by JJ.?-andatory

                                                2
            Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 3 of 10




licensure requirements. Following this check, the Olathe PD began investigating Alpha and other

related Asian massage parlors (AMPs). Their investigation lead to the identification of Chunqiu

Wu, aka Kelly, as being involved in the ownership and operation of multiple AMPs, to include:

Alpha; A Plus Massage (A Plus), formerly known as Magical Massage 1 located at 527 N. Mur-

Len Road, in Olathe, Kansas; and King Spa located at 13014 State Line Road, in Leawood,

Kansas. Through title documents Olathe PD confirmed that Wu owns two houses in Johnson

County, Kansas. Surveillance, massage license applications, and communications between Wu

and a Confidential Human Source (Source) (discussed more fully below), confirmed that,

therapists from Alpha, A Plus, and King Spa reside at one of the houses owned by Wu.

Surveillance of Wu, these three massage parlors, and the residences, showed Wu transporting

therapists back and forth between the residences and parlors.

       2.        Based on training and experience, the Affiant knows patrons of AMPs often use

websites·such as Eccie.net and Rubmaps.ch to write reviews of their experiences at various

parlors. These reviews may include descriptions of the sexual services provided, prices, caliber

of massage, and general observations aboufpatrons' experience. A search on Rubmaps showed

54 reviews for Relaxation Stationlocated at 116 S. Clairbome, #A in Olathe, Kansas, the same

address as Alpha, which has been known as Alpha, since at least 2017; 30 reviews for Magical

Massage located at 527 N. Mur-Len Rd., #A, Olathe, Kansas 66062, the same address as A Plus,

which has been known as A Plus since at least 2016; and six reviews for King Spa located at

13014 State Line Rd., Leawood, Kansas 66209. 1 Eccie.net had a review of Magical Massage (A




1. Relaxation Station and Magical Massage are the respective previous names for Alpha and A Plus. Though the
review websites list the old business names, the addresses are consistent with those for Alpha and A Plus and the
reviews themselves reference the current names of the parlors and parlor websites. It is unknown the exact date
when the names changed.


                                                       3
            Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 4 of 10




Plus), as recently as October 8, 2019, and discussed the patron's experience receiving a handjob 2

and groping the therapist. Other reviews from 2019 for all three parlors discuss similar

experiences in which patrons receive sexual favors in exchange for additional tips. On the

establishment o~er license for A Plus, Wu was listed as the owner from 2016 to 2018, and her

fiance assumed ownership in 2019. Going back to at least 2017, Wu paid rent and utilities for

King S_pa and Alpha.

       3.         In the course of the investigation, the Source, someone with knowledge and

understanding of the illicit massage parlor industry, contacted Wu on August 21, 2019, and

inquired about the possibility of employment
                                         ,   at one of Wu's parlors. The Source told Wu she

had a friend, whose friend used to work for Wu, and recoµunended the Source reach out to Wu

for employment. All phone conversations and text messages between the Source and Wu, were

recorded, translated, and reviewed by the Affiant for accuracy and consistency with what the

Source reported. During their first conversation, after the introduction, Wu states, ~'I see, you

want to come to work here, right?" Wu told the Source, "I have two parlors. Three parlors in

total," and then specifically named King Spa, Alpha, and A Plus as parlors owned or run by Wu.

Wu then told the Source, "True, my parlor is doing pretty well, doing pretty well in Kansas, but

to be honest, it is not as good as it was in the past, because so many businesses have run into

trouble under the current climate. I don't do advertisements. The adult advertising they do is too

messy. I'm a very conservative person. I don't do massage myself. I don't advertise. So, if you,

you [sic] don't have high expectations, then that's fine." She then went on to say "because over

here we, uh, you know they do [that], it just can't be too excessive .... In other words, I can't tell

you my thoughts over the phone, but if she (meaning the friend of the Source) has worked here



2 Consistent with K. S.A § 21-641.9 's definition of sexual relations, "manual or other bodily contact stimulation of
the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another."
                                                        4
           Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 5 of 10




before, then she should know how we work here, but I can't let it be out of control." Wu went on

to say, "But of course, I also know that they want to, uh, make some money, but, I just can't go

above and beyond. Does that make sense?"

      4.        In subsequent calls between September 5, 2019, and September 13, 2019, the

Source told Wu that she worked in California, where she and other therapists "do all kinds of

work: hand jobs; add-on services ... We do it all." To which Wu initially responded "No, no, no,

no, no. Absolutely not." Wu then went on to say "I cannot tell you over the phone that we do

hand jobs or add-on services here. No! I, I [sic] don't approve. I won't talk to you about this.

Why? I'm also liable. I'm the boss .... I'll just tell you, the work we do here cannot be too

excessive." Wu then elaborated further and said "We have massage rules, and our additional

services can't be too obvious. Right? I don't do adult advertisements. 85% of my customers are

returning customers. If you want to earn a lot of money, then I can't promise that. Why? We've

lost a lot of clients who experience over-the-top services at other places since we can't meet their

requirements." Based on my training and experience "over-the-top" services within the context

of the conversation between Wu and the Source refers to sexual intercourse.

      5.        During the recorded calls, the Source and Wu discussed other aspects of Wu's

parlors and work there to include advertising, the quality of the massages, the number of

potential customers, and how much money the Source could make as a massage therapist and a

co-owner. Some of these conversations referenced online parlor reviews. Wu first mentioned

online reviews, saying "I look at the reviews, and if they're really, really bad, or ifless than half

are good, I'll be concerned. I am concerned when the tips are too high. Generally, the clients I

have here know the rules and give tips accordingly." The Source then told Wu "I want to go




                                                5
            Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 6 of 10




check out the reviews, etc. Because, if it's not convenient for you to talk about3, then you don't

know what the masseuses are up to. I know you mentioned reviews are written on

[unintelligible]. Can you tell me the name of the parlor?" After providing the names of the

parlors, Wu asked the Source to look at the reviews and tell her "if there's a situation when

you're done checking it out, okay? And then write ... If customers or our employees have

written anything bad, you let me know. I won't say you're the one who told me." In the

following conversation with Wu about the reviews, the Source reported: "Since I read about the

first two parlors .... It was all about hand jobs, add-on services, just simple things like that. And

some returning customers ... I think customers, when they return, if you provide good work,

good service, and good massag~, then customers will keep coming back." To which Wu

responded, "I can tell you that 85% are old customers," and then went on to say she does not

advertise.

       6.        Also during the course of their convers:itions, Wu proposed that for $20,000 the

Source could partner with Wu in running one of her parlors and in the interim agreed to provide

the Source a job at her parlor located in Leawood. Wu also informed the Source that she would

provide housing to the Source for $ 10 per day paid to Wu's daughter. Wu agreed to pick up the

Source from the airport and advised the Source that she always picks up all her employees from

the airport. The Source sent Wu her flight information from LAX to MCI, and again confirmed

that Wu would pick up the Source at the airport and transport her to Kansas where Wu would ·

provide lodging and employment at her parlor.




3 Referring to Wu not wanting to discuss over the phone, the sex acts performed at the parlors.
                                                       6
           Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 7 of 10




      7.        Olathe PD and the Leawood Police Department (Leawood PD) both performed

undercover operations at Wu's massage parlors.

             a. On August 21, 2019, an undercover Olathe PD officer (Olathe UC) visited Alpha

             and requested a half hour massage. During the massage the therapist asked if Olathe.

             UC wanted her to massage his penis. After UC#l said yes; she began the requested

             massage and said it would cost $40. Olathe UC said he did not have enough cash,

             stopped the therapist, and left. While inAlpha, Olathe UC recognized the therapist

             and another employee from a previous compliance check he performed at A Plus.

             b. On March 19, 2019, a second undercover Leawood PD officer (Leawood UC#2)

             visited King Spa and requested an hour massage. During the massage, the therapist

             exposed and touched Leawood UC#2's genitals multiple times and massaged his

             pubic area.

      8.        As observed by Olatl).e UC, and confirmed through FBI and Olathe PD

surveillance, it is common for therapists at one of Wu's establishments to also work at her other

AMPs. A review of the license applications for therapists working at Alpha, A Plus, and :king

Spa, showed that according to license applications, six therapists listed Wu as assisting them

with their applications for Alpha and A Plus, for a total of twelve applications. Seven therapists,

in seven applications, listed Wu as the owner of A Plus, three therapists, in three applications,

listed Wu as their supervisor at Alpha, and two therapists in four applications listed one of
                             I

Wu's houses as their home address. All three parlors list Wu as the point of contact.

      9.        The FBI, Olathe PD, and Leawood PD performed surveillance of Alpha, A Plus

and King Spa. Upon reviewing the surveillance activity, and based on my training and

experience, the clientele and business activities of these parlors are consistent with AMP's

engaged in commercial sex. The exterior of the parlors have blackened-out windows, temporary

                                               7
        Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 8 of 10




signage, and stock photos, consistent with illicit activity. Additionally, during the second

Leawood undercover operation, the Leawood UC#2 observed that a patron had written "Donald

Duck" as his name in the login book. Inaccurate logbooks, and books containing fictitious

names are indications of illegal activity within the parlors. The patrons observed frequenting

these locations were all male customers who would arrive as late as 9:00 pm. The therapists

would often get dropped off and picked up from the parlors by other Asian females. Wu was also

observed at the various parlors during these surveillance activities, and according to tracker

information on Wu's vehicle, she spent as much as two to three hours at a given parlor.

      10.      On November 13, 2019,    Wu sent a text message to the Source asking for a photo
of the Source's driver's license. Wu stated it was be needed to fill out the Source's application.

Wu stated that Wu will have her daughter print out the photo and send it to the federal school

and then have the school send the Source's grades to city hall to apply for the license. The

Source tells Wu, that since she is arriving tomorrow (November 14, 2019), the Source will bring

all the documents with her, and just give them to Wu when she arrives.

      11.      On November 14, 2019, at approximately 9:43 am, the Source sent a text message

to Wutelling Wu the Source's United flight just landed at Kansas City International (KCI)

Airport. The Source told Wu she was waiting for luggage and would be at gates 61-69. At

approximately 9:55 am, Wu, accompanied by her fiance, arrived at KCI terminal C, and parked

just down from United gates 61-69.

      12.      In a post Miranda interview, Wu admitted knowing the therapists at her parlor

engaged in sex acts with customers, specifically hand jobs. Wu also admitted to traveling to KCI

to pick up the Source and transport her back to Kansas. Wu acknowledged the Source was

coming to work for Wu at her Kansas massage parlor, and would also likely perform sex acts.



                                               8
        Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 9 of 10




                                         CONCLUSION

      13.      Based on my training and experience, and the facts as set forth in this affidavit,

there is probable cause to believe Wu engaged in activity violating 18 U.S.C. § 2421(a),

Attempted Transportation to Engage in Prostitution, by arriving at MCI with the expressed intent

of transporting the Source from Missouri to Kansas in an effort to have the Source work at Wu's

massage parlor and engage in prostitution, or sexual activity for which the any person could be_

charged with a criminal offense, namely K.S.A.§ 21-6420




                                                                od F orgues Sc
                                                               ecial Agent
                                                             Federal Bureau of Investigation


Sworn and subscribed before me
   . /U~
This&_~y ofNovember, 2019




Kim I. Flannigan, #
Assistant United Sta




                                               9
       Case 2:19-cr-20078-CM-TJJ Document 1 Filed 11/14/19 Page 10 of 10




Penalties

Count 1 - Travel with intent to engage in illicit sexual conduct, 18 U.S.C. §2423(b),

       •       NMT 30 years incarceration;
       •       $250,000 Fine;
       •       NLT 5 and NMT life SR; and
       •       $100.00 Special Assessment Fee




                                              10
